Memorandum. The record discloses no change in the condition of the premises after the tenant took possession, but does disclose a condition existing previous to the tenant’s entering which is sufficient to justify the jury’s finding of negligence. In this state of the record the failure of the court to limit the responsibility of the defendant landlord to conditions existing before or at the time when the lease was made (Callings v. Goetz, 256 N. Y. 287) is to be disregarded. All concur. Judgment and order affirmed, with costs.